Citation Nr: 0831462	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-41 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which, in pertinent part, found 
that new and material evidence had not been submitted to 
reopen the claim for entitlement to service connection for 
bilateral hearing loss and denied the claim for entitlement 
to service connection for tinnitus.  

In February 2006, the veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

The veteran's appeal was previously before the Board in 
December 2006 when the Board remanded the case for further 
action by the originating agency.  The requested development 
has been completed, except as discussed below, and the case 
has been returned to the Board for further appellate action.

In a March 2008 rating decision, the veteran was granted an 
increased rating of 70 percent for his service-connected 
post-traumatic stress disorder (PTSD).  A claimant is 
generally presumed to be seeking the maximum evaluation 
available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
However, a claimant can choose to limit the appeal to a claim 
for less than the maximum rating.  Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993).  In a statement accompanying his 
November 2004 substantive appeal, the veteran reported that 
he was seeking a 70 percent evaluation for PTSD.  Similarly, 
in the April 2008 post-remand brief, the veteran's 
representative noted that the March 2008 grant of a 70 
percent rating for PTSD constituted a full grant of the 
benefits on appeal.  Therefore, the Board finds that the 
veteran has limited his appeal, and the issue of an increased 
rating for PTSD is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the December 2006 remand, the Board ordered that the 
health records from the veteran's employment with Tracy 
Defense Depot and Sharp Army Depot should be obtained.  In a 
January 2007 VCAA notification letter, the veteran was 
requested to provide VA with a medical release to allow for 
the procurement of these medical records.  A signed release 
was received from the veteran, dated February 2007, but there 
is no indication that efforts have been made to retrieve 
treatment records from Tracy Defense Depot and Sharp Army 
Depot.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board 
itself errs in failing to insure compliance."  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should obtain health 
records from the veteran's employment at 
the Tracy Defense Depot and Sharp Army 
Depot, specifically, all audiological 
testing.  If records of such treatment 
are unavailable, a negative response from 
the appropriate facility should be of 
record and all efforts to obtain the 
records should be documented in the 
claims folder.

As his February 2007 release has expired, 
the veteran should be asked to provide an 
additional medical release for these 
records.  

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

